Citation Nr: 1044184	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disorder 
secondary to service-connected right knee arthritis.

2.  Entitlement to service connection for left hip fracture 
residuals secondary to service-connected right knee arthritis.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for low back pain, 
including as secondary to service-connected right knee arthritis.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for right hand 
fracture residuals (claimed as right wrist).

5.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

6.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for peripheral 
neuropathy of the upper extremities.

7.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for peripheral 
neuropathy of the lower extremities.

8.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

9.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

10.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another or due to being 
housebound.

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left jaw 
fracture residuals.

12.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for right 
great toe fracture residuals.

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for ear 
infections with hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 
in the U.S. Air Force, and from February 1967 to November 1973 in 
the U.S. Army.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Columbia, South Carolina.  The RO styled 
the issue of the left hip claim as a new and material evidence 
issue, but the Board has styled the issue as noted on the cover 
sheet.

A June 2002 rating decision denied service connection for the 
left hip fracture residuals, low back pain, and determined new 
and material evidence was not submitted to reopen the left hip 
claim and right hand fracture residuals claim.  An October 2005 
rating decision, in pertinent part, determined new and material 
evidence was not received to reopen claims for entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities, low back pain, and right wrist fracture 
residuals.  It also denied entitlement to adaptive equipment for 
an automobile.  The Veteran perfected separate appeals from these 
determinations.

The Veteran also perfected appeals for increased ratings for his 
service-connected posttraumatic stress disorder (PTSD), left 
middle finger fracture residuals, and his right knee disorder.  
In a November 2007 letter to the RO, he withdrew his appeal of 
those issues, as he noted he was satisfied with the last ratings: 
70 percent for the PTSD, 40 percent for the right knee, and the 
assigned 10 percent for the left middle finger.  Thus, those 
issues are not before the Board and will not be discussed in the 
decision below.
 
A March 2007 RO letter informed the Veteran the local hearing he 
requested was scheduled for April 26, 2007.  There is no 
indication he did not receive the letter, or evidence it was not 
returned by postal authorities as undeliverable.  He failed to 
report for the hearing, and there is no evidence he asked for it 
to be reschedule.  Thus, his request is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2010). 
The issues of entitlement to service connection left hip fracture 
residuals, entitlement to special monthly compensation based on 
the need for aid and attendance of another or due to being 
housebound; and, whether new and material evidence has been 
received to reopen claims for entitlement to service connection 
for low back pain, left jaw fracture residuals; right great toe 
fracture residuals; and, ear infections with hearing loss, are 
addressed in the REMAND portion of the document below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows no 
currently diagnosed right hip disorder.

2.  A June 2002 rating decision denied service connection for 
right wrist fracture residuals due to no evidence of any existing 
chronic residuals.  In the absence if an appeal, the June 2002 
rating decision is final.

3.  The evidence submitted since the June 2002 rating decision, 
by itself, or when considered with the previous evidence of 
record, does not raise a reasonable possibility of substantiating 
the claim for service connection for right wrist fracture 
residuals.

4.  The preponderance of the evidence shows the Veteran's 
service-connected disabilities are not of sufficient severity for 
eligibility for adaptive automobile equipment.

5.  The Veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss of 
use of one or both feet; the loss or permanent loss of use of one 
or both hands; permanent impairment of vision of both eyes; or 
ankylosis of the hips or the knees.

6.  An October 2004 rating decision denied service connection for 
bilateral peripheral neuropathy or the upper and lower 
extremities due to no evidence of a current diagnosis of the 
disease.  In the absence if an appeal, the October 2004 rating 
decision is final.

7.  The evidence submitted since the October 2004 rating decision 
raises a reasonable possibility of establishing the claims 
related to both the upper and lower extremities.

8.  The preponderance of the probative evidence indicates that 
bilateral peripheral neuropathy of the upper extremities is not 
related to an in-service disease or injury, or a service-
connected disability.

9.  The preponderance of the probative evidence indicates that 
bilateral peripheral neuropathy of the lower extremities is not 
related to an in-service disease or injury, or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a right hip 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The June 2002 rating decision is final.  New and material 
evidence has not been submitted to reopen a claim for service 
connection for right wrist fracture residuals.  The claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.159.

3.  The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met.  38 
U.S.C.A. §§ 3901, 3902, 3903, 5107; 38 C.F.R. §§ 3.808, 3.808a.

4.  The October 2004 rating decision is final.  New and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral peripheral neuropathy of the upper 
extremities.  The claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105; 38 C.F.R. § 3.156(a).

5.  The October 2004 rating decision is final.  New and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105; 38 C.F.R. § 3.156(a).

6.  Bilateral peripheral neuropathy of the upper extremities was 
not incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and 
(e), 3.310.

7.  Bilateral peripheral neuropathy of the lower extremities was 
not incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and 
(e), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in March 2002, July 
2004, May 2005, and June 2005, of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2005 letter addressed the claim 
for automotive adaptive equipment, and June 2005 letter addressed 
new and material evidence claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  None of the letters provided adequate notice of 
how disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This was the only content 
deficiency of the letters.  The Board, however, finds no 
prejudice.

The rating decisions, statement of the case, and supplemental 
statements of the case detailed what was needed to show 
entitlement to the benefits sought and explained the reasons why 
the claims were denied.  Second, a March 2006 letter informed the 
Veteran how disability ratings and effective dates are assigned.  
Third, and lastly, the Board denies the claims in the decision 
below.  Therefore, the issue of a disability evaluation or 
effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  The Board finds further that 
the statutory purposes of content-compliant notice were not 
frustrated, as the evidence shows the Veteran had a meaningful 
opportunity to participate in the decision process at all times.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, any 
error was nonprejudicial and rendered harmless, see Shinseki v. 
Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009), 
and the Board finds substantial compliance with the VCAA notice 
requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  To the extent he asserts that not all 
records have been obtained, those claims are addressed in the 
remand.  While the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, as 
found above, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims via the 
presentation of pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and neuropathy, or other certain diseases of 
the central nervous system, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 


Legal Background

Service treatment records note the Veteran's treatment in October 
1963 for a right wrist fracture during his Air Force service.  
There are no post-1963 entries in the Air Force service treatment 
records in the claims file related to the right wrist.  The 
Veteran noted his history of the fracture on March 1967 and March 
1969 Reports of Medical History during his service in the Army.  
The examiner noted on each report that there had been no sequel.  
An August 1967 Report Of Medical Examination For Flight Duty, a 
March 1967 Report Of Medical Examination For Officer Candidate 
School, and a December 1966 Report Of Medical Examination note 
the right wrist was assessed as normal.  At least at the time of 
those examinations, there was no evidence of any residuals of the 
fracture.  VA received the Veteran's claim for benefits related 
to the right wrist in February 2002.

A March 2002 RO letter asked the Veteran for evidence that he had 
current residuals related to the right wrist fracture.  He did 
not respond to the letter, and there was no other evidence of a 
current disorder.  A June 2002 rating decision denied the claim 
due to the absence of evidence of current residuals.  An RO 
letter, also dated in June 2002, notified the Veteran of the 
decision and of his appeal rights.  The claims file contains 
nothing to indicate he did not receive the June 2002 decision 
letter, or any record that the U.S. Postal Service returned it to 
VA as undeliverable.  Neither is there any record of his having 
submitted a timely notice of disagreement with that decision.  
Thus, the June 2002 decision became final and binding on the 
Veteran.

The Veteran applied for service connection for peripheral 
neuropathy due to herbicides exposure during his Vietnam service.  
See 38 C.F.R. § 3.307.  Service treatment records are entirely 
silent for any entries related to complaints, findings, or 
treatment for, neuropathy.  The Reports Of Medical Examination in 
the service treatment records note the Veteran's neurologic area 
were assessed as normal.  At the time of his application for 
benefits there was no evidence of a diagnosis of neuropathy.  A 
November 1980 Agent Orange Protocol did not note any neurological 
abnormality.  Neither was there any evidence that peripheral 
neuropathy manifested to at least a compensable degree within one 
year of service. 
An October 2004 rating decision denied the claim due to the 
absence of evidence of a current diagnosis of neuropathy.  A 
November 2004 RO letter notified the Veteran of the decision and 
of his appeal rights.  The claims file contains nothing to 
indicate he did not receive the June 2002 decision letter, or any 
record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely notice of disagreement with that decision.  
Thus, the October 2004 decision became final and binding on the 
Veteran.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
One means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  Id.  "New" 
evidence means more than evidence that has not previously been 
included in the claims folder.  The evidence, even if new, must 
be material, in that it is evidence not previously of record that 
relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 
Vet. App. 273, 284 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only to 
the most recent final disallowance of a claim.  Moreover, if it 
is determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  
38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).



Analysis

Right Wrist.

The only evidence added to the record related to the right wrist 
are the Veteran's assertions asking for a review of the claim.  
Other than references to pain in all of his joints, his 
assertions do not note any specific residuals related to the 
right wrist.  None of the medical evidence of record indicates a 
diagnosis or symptoms which might be related to the right wrist.  
Instead, the evidence of record addresses the left hand-the 
middle finger, which is service connected, and the right 
shoulder.  While this evidence is new, in the sense it was not 
before the rating board in 2002, it is not material.  In fact it 
is redundant, as it does not address any current symptomatology 
of the right wrist.  Thus, the Board finds new and material 
evidence has not been received to reopen the claim.  38 C.F.R. 
§ 3.156(a).

Peripheral Neuropathy.

The evidence added to the file since the October 2004 rating 
decision consists of a November 2004 VA outpatient entry to the 
effect the Veteran was diagnosed with diabetes mellitus.  A 
November 2004 rating decision granted service connection for 
diabetes mellitus due to presumed exposure to herbicides.  See 
38 C.F.R. § 3.309(e).  The allowance of that benefit raised the 
prospect of peripheral neuropathy secondary to the diabetes 
mellitus.  An October 2005 rating decision notes the RO reopened 
the claim and denied it on the merits.

The RO's action notwithstanding, the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen the 
peripheral neuropathy claims.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine 
whether new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.  The 
Board agrees and finds new and material evidence was submitted to 
reopen the claim, as the diagnosis of diabetes mellitus raised a 
reasonable possibility that the claim could be proved on a 
secondary basis.  The Board finds further that the RO fully 
developed the claim prior to deciding it on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board may 
also review the merits of the appeal below.

The Left Hip Claim

The June 2002 rating decision notes the RO determined a June 1975 
rating decision denied service connection for the left hip 
fracture residuals.  As a result, it was adjudicated as a 
petition to reopen a claim under the new and material evidence 
legal standard.  The Board finds otherwise.

In August 1974, VA received the Veteran's claim for his right 
knee, left middle finger fracture residuals, and ear infections 
and hearing loss.  A July 1974 rating decision granted service 
connection for the right knee and left middle finger, effective 
November 1974.  The Veteran appealed the noncompensable 
evaluations.  In December 1974, he informed the RO he had injured 
his right shoulder and left side when the right knee gave away 
and caused him to fall.  He also noted he had fractured his left 
hip, which was treated at a VA hospital.

The February 1975 VA examination report noted the left hip 
fracture which required the surgical implant of four pins, and 
that he was still under treatment.  The report specifically notes 
the left hip was not examined, as the RO has requested the 
examination for the right knee, left hand, and right shoulder.  
In an April 1975 letter, the Veteran inquired of the status of 
his claim as he was unable to work and on welfare due to his 
"service-connected disabilities plus a broken hip."

A June 1975 rating decision continued the noncompensable ratings 
for the right knee and left middle finger and denied service 
connection for the right shoulder secondary to the right knee.  
The decision did not address the left hip, though it did list it 
among the Veteran's nonservice-connected disorders.  A June 1975 
statement from the Veteran indicates he had not yet received 
notice of the June 1975 rating decision, and he requested 
consideration for a nonservice-connected pension.  An October 
1975 rating decision denied the pension.

The Board finds the June 1975 rating decision did not in fact 
include the left hip, and a claim for pension is not a claim for 
service connection.  As earlier indicated, the June 2002 rating 
decision also denied claims for disorders not currently before 
the Board, to include the right shoulder.  The August 2002 
statement of the case, as did the June 2002 rating decision, 
noted the right shoulder claim was denied in June 1975, and the 
Veteran was notified of that denial.  In his September 2002 
response, the Veteran noted that: "I have never been advised of 
your said denial of this claim in 1975.  While in hospital in 
Lafayette, LA, nor have I been advised of my left hip 
condition."  Pursuant to an October 2002 deferred rating 
decision, an October 2002 RO letter informed the Veteran the June 
2002 notice of the June 2002 rating decision informed him of that 
information. 

The Board notes that pro se correspondence from veterans are to 
be construed liberally, as the VA claims process is pro claimant.  
See Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005).  
Aside from that cardinal principle, however, is the fact that any 
reasonable construction of the Veteran's September 2002 statement 
indicates he asserted he never received notice of the 1975 rating 
decision-not the 2002 rating decision; or, the decision did not 
address his left hip.

In addition to the fact the Board finds the June 1975 rating 
decision did not address the left hip, the Board also finds the 
Veteran's September 2002 correspondence sufficiently conveys an 
intent to appeal the adverse determination.  Thus, the Board 
finds it constituted a notice of disagreement with the June 2002 
rating decision as concerns the left hip claim.  See 38 C.F.R. 
§ 20.201.  As a result, the Board deems the left hip claim as an 
original claim, rather than one to reopen.  It is addressed 
further in the remand portion below.

Service Connection

The legal requirements for service connection are set forth above 
and are incorporated here by reference.



Analysis

Right Hip.

Service treatment records are entirely silent for any entries 
related to complaints, findings, or treatment for, the right hip 
or a right hip disorder.  The Veteran's several written 
submissions focus primarily on the left hip, and the medical 
evidence of record, aside from general complaints of joint pain, 
does not note a currently diagnosed right hip disorder.  Pain 
alone, without a diagnosed underlying disorder is not a disease 
or disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Thus, the Board finds the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.303.  The benefit 
sought on appeal is denied.

Peripheral neuropathy.

As noted in the discussion on new and material evidence, there is 
no evidence the Veteran's neuropathy manifested to at least a 
compensable degree within one year of his separation from active 
service, and neither does the Veteran assert as much.  As a 
result, there is no factual basis for service connection on a 
presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 
3.309(a).  The Board also notes the Veteran's combat service in 
Vietnam.

He is deemed to have been exposed to herbicides during his tour 
in Vietnam.  The Secretary, VA, has determined that certain 
diseases are associated with exposure to herbicides, among which 
are acute and subacute peripheral neuropathy.  38 C.F.R. 
§ 3.309(e).  Acute and subacute peripheral neuropathy are further 
defined as transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide and resolves within 
two-years of the date of onset.  Id., Note (2).  Further, the 
disorder must also manifest within one year of the last date of 
exposure, which would be the date the Veteran departed Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(ii) and (iii).  The evidence of 
record does not show the Veteran's peripheral neuropathy to be of 
the acute or subacute variety, or that it manifested within one 
year of his departure from Vietnam.  Thus, the Board finds there 
is no factual basis for service connection due to his presumed 
exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  The Board 
next considers service connection on a secondary basis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The November 2005 VA examination report notes the Veteran 
reported he was diagnosed with diabetes mellitus in either 2003 
or 2004.  He also reported significant neurological issues, to 
include numbness in the feet and lower extremities on a regular 
basis, and his feet felt cold.  He also noted numbness and 
tingling in both hands.  The examiner noted the fact that the 
Veteran was in a wheelchair made the examination difficult.  
Neurological examination revealed reflexes of 0-1+ throughout.  
Sensation to fine touch revealed marked crease up to the level of 
the ankles, and there was moderate decrease to vibration at both 
ankles.  There was a diffuse loss of strength at 3-4/5 in all 
muscle groups, and he had almost complete absence of grip in both 
hands.  The examiner noted the Veteran had significant 
neurological findings but they could not be attributed to his 
diabetes mellitus.  In light of the fact they were diffuse, the 
examiner opined they were due to a spinal cord injury or some 
other form of injury rather than the type 2 diabetes mellitus, 
especially since it had been well controlled by diet for the two 
years he had manifested diabetes.

The opinion of the examiner indicates the Veteran's peripheral 
neuropathy is not in any way related to his diabetes, to include 
by way of aggravation.  As a result, while Wallin Elements 1 and 
2 are present, Element 3, that is, a medical nexus between the 
peripheral neuropathy and the diabetes mellitus, is shown by the 
evidence not to be present.  With regard to the allegations 
presented by the Veteran, the Board has to make two separate 
determinations. First, is he competent to make the statements, 
and if competent, are the statements credible. Barr v. Nicholson, 
21 Vet.App. 303, 308 (2007). Lay witnesses are competent to 
provide testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm of 
his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence may be competent 
to establish medical etiology or nexus. Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). Here, the Veteran, not a 
medical professional, is not competent to attribute his symptoms 
to service-connected diabetes, and no medical professional has 
provided an opinion in support of his claim.

The Board finds that the opinion provided by the VA physician, a 
trained professional, is more probative than the unsupported 
assertions of the Veteran.   Thus, the Board is constrained to 
find the preponderance of the evidence is also against the claim 
on a secondary basis.  38 C.F.R. § 3.310.

Automobile Adaptive Equipment

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).

A veteran is considered an "eligible person" if he is entitled to 
compensation for any of the following disabilities: (i) The loss 
or permanent loss of use of one or both feet; (ii) the loss or 
permanent loss of use of one or both hands; (iii) the permanent 
impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(I).

A veteran who does not qualify as an "eligible person" under the 
foregoing criteria may nevertheless be entitled to adaptive 
equipment if he is entitled to VA compensation for ankylosis of 
one or both knees, or of one or both hips, and adaptive 
equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or knee 
with the use of a suitable prosthetic appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc, in the case of the hand, or balance, propulsion, etc., in 
the case of a foot, could be accomplished equally well by an 
amputation stump with prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of 
use of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 1/2 inches or more.

Analysis

The Veteran asserts he has lost the use of at least his left 
hand, as his thumb is not usable due to pain and stiffness.  The 
October 2002 VA examination report notes the examiner observed 
the Veteran had full volitional control over his left middle 
finger, but he did not desire to use it.  In November 2002 he 
ambulated with the assistance of a walker.  An April 2003 
outpatient entry notes the Veteran had many somatic complaints.  
The December 2003 aid and attendance examination report noted the 
Veteran ambulated with crutches, but he did have trouble with his 
fine motor skills.  He could, however, walk without assistance.  
More recent VA records note he uses a motorized wheelchair to get 
around and present for his appointments.  An April 2004 entry 
notes the Veteran was in a wheelchair, he was very weak in the 
upper extremities, and he could not ambulate or attend to his 
activities of daily living.  He was referred for a regimen of 
occupational therapy for his left hand, but a May 2004 entry 
notes he did not meet the goals of the regimen.  An April 2004 
electromyograph of the upper extremities was interpreted as 
normal.

The November 2005 VA examination report notes the examiner 
informed the Veteran and his wife that only his right knee would 
be examined.  The examiner noted the Veteran would not cooperate 
during the examination, and he could not really conduct the 
examination.  He noted the Veteran held his right knee flexed at 
90 degrees.  The examiner observed that essentially presented 
flexion and extension of 90 degrees, which the examiner did not 
deem valid.  The examiner noted that the examiner at the June 
2004 examination had noted that the right knee did manifest range 
of motion.

A March 2005 kinesiotherapy consult notes the Veteran wore a Don 
Joy brace on his right knee at the time of the assessment.  He 
was dependent in all transfers.  He was able to take a few steps 
at home with a cane, but he had very poor leg strength and needed 
assistance with most activities of daily living.  His primary 
mode of transportation was his powered wheelchair.  Although the 
November 2005 neurological examination report notes the Veteran 
was weak in his extremities, it also notes he had very limited 
range of motion of all extremities.

A May 2008 examination report for aid and attendance notes the 
Veteran's poor manual dexterity, as he dropped papers on the 
floor several times before he could unfold them and open them to 
a particular page.  The report notes he was primarily sedentary 
at home, as he had limited extension of the right knee and 
decreased strength of the right wrist.

The medical evidence of record shows the Veteran is very ill, but 
the preponderance of the evidence shows that, while his 
extremities are weak, he has not lost the use of a hand or foot.  
The fact his service-connected right knee has range of motion-
though restricted, by definition indicates there is no ankylosis.  
Again, the Board has taken the contentions advanced by the 
Veteran into account, but finds that the objective clinical 
findings, as interpreted by the VA physician, are probative to 
the questions at issue. Thus, the Board is constrained to find 
the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.808.


ORDER

Entitlement to service connection for right hip disorder 
secondary to service-connected right knee arthritis is denied.

New and material evidence has not been received to reopen a claim 
for entitlement to service connection for right hand fracture 
residuals (claimed as right wrist).  The petition to reopen is 
denied.

Entitlement to automobile and adaptive equipment or for adaptive 
equipment only is denied.

New and material evidence has been received to reopen a claim for 
entitlement to service connection for peripheral neuropathy of 
the upper extremities.  The appeal is granted solely to that 
extent.

New and material evidence has been received to reopen a claim for 
entitlement to service connection for peripheral neuropathy of 
the lower extremities.  The appeal is granted solely to that 
extent.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities, including as secondary to herbicides 
exposure and diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of 
the lower extremities, including as secondary to herbicides 
exposure and diabetes mellitus, is denied.





REMAND

The Veteran served four years in the U.S. Air Force, and his 
representative noted in the claim that the back claim was on a 
direct service connection basis, as well as a secondary basis.  
The only service treatment records in the claims file related to 
that period of service is the October 1963 entry noted in the 
decision above.  The Board deems it appropriate to inquire if 
there are other Air Force service treatment records related to 
the Veteran extant, to include any clinical records.

As discussed in the decision above, and asserted by the Veteran, 
he never received an examination of the left hip.  The Board 
finds that the evidence of record triggers the  Duty To Assist 
with a VA examination.  See 38 C.F.R. § 3.159(c)(4).

A March 2008 rating decision denied entitlement to special 
monthly compensation based on the need for aid and attendance of 
another or due to being housebound.  It also determined new and 
material evidence was not received to reopen claims for 
entitlement to service connection for left jaw fracture 
residuals; right great toe fracture residuals; and, ear 
infections with hearing loss.  The Veteran's notice of 
disagreement with those determinations was received in June 2008.  
There is no indication in the claims file that a statement of the 
case has been issued.  Under such circumstances, the appeal 
process has started, and the Veteran is entitled to a statement 
of the case.  See 38 C.F.R. § 19.29; see also Manlicon v. West, 
12 Vet. App. 238 (1999).  Thus, the aforementioned issues must be 
remanded for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall issue a statement of the 
case for the issues of entitlement to special 
monthly compensation based on the need for 
aid and attendance of another or due to being 
housebound; and, whether new and material 
evidence has been received to reopen claims 
for entitlement to service connection for 
left jaw fracture residuals; right great toe 
fracture residuals; and, ear infections with 
hearing loss.  If, and only if, the Veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issues should this claim be returned to the 
Board.
 
2.  The AMC/RO shall obtain the Veteran's Air 
Force service personnel records in order to 
ascertain his bases of assignment during his 
Air Force service.

3.  After the above is complete, the AMC/RO 
shall ask the National Personnel Records 
Center to provide any additional service 
treatment records related to the Veteran for 
the period 1961 to 1965, the term of his Air 
Force service.  The AMC/RO should also ask 
for any clinical or inpatient records related 
to the Veteran that may have been generated 
at or by the medical facility at his bases of 
assignment.  All efforts to obtain these 
records should be documented.

4.  After the above is complete, the AMC/RO 
should arrange examination of the Veteran's 
left hip by a physician examiner(s).  The 
claims file must be provided for review as 
part of the examination.  Ask the examiner to 
opine whether there is at least a 50-50 
probability that the left hip fracture 
residuals are consistent with the Veteran's 
reported history that he sustained the injury 
when his service-connected right knee gave 
away.

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.

